Name: Commission Regulation (EC) No 1802/94 of 22 July 1994 introducing a definitive quantitative limit on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade;  trade
 Date Published: nan

 No L 189/26 Official Journal of the European Communities 23 . 7 . 94 COMMISSION REGULATION (EC) No 1802/94 of 22 July 1994 introducing a definitive quantitative limit on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan which concern exports of products subject to the quanti ­ tative limits established in Annex II to the Agreement and in particular those relating to the double checking system are applicable to products for which quantitative limits are introduced in accordance with the conditions of the Agreement ; Whereas it is therefore appropriate to confirm that imports into the Community of products for which defi ­ nitive quantitative limits are introduced shall be and remain subject as of 25 March 1994 to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V to the said Regulation and in particular to those relating to the double-checking system described in Annex III thereto referred to in Article 10 (4) of Regula ­ tion (EEC) No 3030/93 ; Whereas the products falling within category 28 exported from Pakistan on or after 25 March 1994 must be set off against the quantitative limit fixed for the period 25 March to 31 December 1994 ; Whereas the quantitative limit for imports of products falling within category 28 should not prevent the impor ­ tation of products covered by it shipped from Pakistan before the entry into force of Regulation (EC) No 1134/94 or between 25 June 1994 and the date of entry into force of the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products of category 28 specified in the Annex hereto and originating in the Islamic Republic of Pakistan (here ­ inafter referred to 'Pakistan') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with Article 10 (3) of Regulation (EEC) No 3030/93, Pakistan was notified on 25 March 1994 of a request for consultations concerning imports into the Community of textile products of category 28 ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 28 were submitted to a provisional quantitative limit for the period 25 March to 24 June 1994 by Commission Regulation (EC) No 1 1 34/94 (3) ; Whereas the Community and Pakistan were unable during the consultations held to reach a satisfactory solu ­ tion within the time limits foreseen in the Agreement on trade in textile products between the Community and Pakistan and the provisional quantitative limit established by Regulation (EC) No 1134/94 expires on 24 June 1994 ; Whereas it is appropriate pending the outcome of further consultations to introduce at this stage and for 1994 a definitive quantitative limit for imports into the Commu ­ nity of products falling within category 28 originating in Pakistan so as to ensure the continuation of the applica ­ tion of the quantitative limit introduced provisionally ; Whereas the provisions of the Agreement on trade in textile products between the Community and Pakistan, HAS ADOPTED THIS REGULATION : Article I Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Pakistan and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex for the period 25 March to 31 December 1994 . Article 2 Imports of the products referred to in Article 1 and shipped from Pakistan on or after 25 March 1994 are subject to the provisions of Regulation (EEC) No 3030/93 (  ) OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 29 , 2. 2. 1994, p. 1 . (3) OJ No L 127, 19 . 5 . 1994, p. 8 . 23 . 7. 94 Official Journal of the European Communities No L 189/27 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V to the said Regulation and in particular to the double ­ checking system described in Annex III to the said Regu ­ lation. All quantities of products falling within category 28 shipped to the Community from Pakistan on or after 25 March 1994 and released for free circulation shall be deducted from the quantitative limit laid down in the Annex hereto. The limit laid down in the Annex shall not prevent the importation of products falling within category 28 but shipped from Pakistan before the date of entry into force of Regulation (EC) No 1134/94 or between 25 June 1994 and the date of entry into force of the present Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX Category CN code Description Third country Unit Quantitative limit from 25 March to 31 December 1994 28 6103 41 10 Trousers, bib and brace overalls, Pakistan 1 000 pieces 30 034 610341 90 breeches and shorts (other than 6103 42 10 swimwear), knitted or crocheted, of 6103 42 90 wool, of cotton or of man-made 610343 10 fibres 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91